DETAILED ACTION
This office action is in response to applicant’s RCE amendment filed on 05/04/2022.  Claims 4, 6-7, 9-10, and 12 have been amended.  Claims 4, 6-7, 9-10, 12, 15, 18, and 21 are pending and are directed towards method and apparatuses for Generating Security Key in Wireless Communication System.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments filed 05/04/2022 have been fully considered.  
A) Applicant’s arguments, with respect to the amended limitations of claims 1, 7, and 10, that Reznik and Yilmaz fail to teach “determining an order of a plurality of receive beams for beam sweeping. wherein the order of the plurality of receive beams for the beam sweeping is different from a previous order of an interval of a previous measurement result; receiving, from a first device. a plurality of reference signals of the first device based on a plurality of transmission beams of the first device and the beam sweeping of the plurality of receive beams, wherein the plurality of receive beams are swept based on the order of the plurality of receive beams for the beam sweeping; transmitting. to the first device, measurement result generated based on the plurality of reference signals of the first device, the measurement result including first information, indicating at least one reference signal among the plurality of reference signals of the first device and second information indicating the order of the plurality of receive beams for the beam sweeping; generating a decryption key based on the at least one reference signal and the order of the plurality of receive beams for the beam sweeping'” (page 8-10 of the present response) have been fully considered but they are moot in view of the new grounds of 35 U.S.C. 103 rejections.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 4, 6-7, 9-10, 12, 15, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Reznik et al. (US Pub. 2007/0036353), hereinafter Reznik, filed on May 31, 2006 in view of Hiltunen et al. (US Pub. 2014/0359272), hereinafter Hiltunen, filed on Jun. 4, 2013 and Yilmaz et al. (US Pub. 2018/0220317), hereinafter Yilmaz, filed on Jan. 2, 2017.  
Regarding claim 4, Reznik teaches a method performed by a second device in a wireless communication system (para 77, line 1-7 and para 78, line 1-8; communication between two transceivers, such as a wireless transmit/receive unit (WTRU), capable of operating in a wireless environment), the method comprising:
determining an order of a plurality of receive beams for beam sweeping, wherein the order of the plurality of receive beams for the beam sweeping is different from a previous order of an interval of a previous measurement result (para 185, line 1-8 and para 188, line 1-8; beam selection may be done by the multiple antenna stations for data transmitted over a channel and different pilot sequences may be used on different beam signals);
 receiving, from a first device, a plurality of reference signals of the first device based on a plurality of transmission beams of the first device and the beam sweeping of the plurality of receive beams, wherein the plurality of receive beams are swept based on the order of the plurality of receive beams for the beam sweeping (para 184, line 1-9 and para 188, line 1-8; transceiver 100 or 200 has an antenna for steering between several available beams where the signal of each beam is transmitted from the transmitter to the receiver, where beam selection may be done for data transmitted over a channel and different pilot sequences may be used on different beam signals);
transmitting, to the first device, measurement result generated based on the plurality of reference signals of the first device, the measurement result including first information indicating at least one reference signal among the plurality of reference signals of the first device and second information indicating the order of the plurality of receive beams for the beam sweeping (para 186, line 1-8 and para 188, line 1-8; randomness generated in the channel is taken into account by the multiple beams steered by the antennae where one party may receive information regarding the channel randomization and beam selection may be done for data transmitted over a channel where different pilot sequences may be used on different beam signals);
generating a decryption key based on the at least one reference signal (para 87, line 1-13 and para 101, line 1-9; generating secret key for decrypting a message using joint randomness of channel signal transmission)
Reznik does not teach generating a decryption key based on the order of the plurality of receive beams for the beam sweeping;
Hiltunen teaches generating a decryption key based on the order of the plurality of receive beams for the beam sweeping (para 25, line 1-17 and para 27, line 1-32; key generation component can employ patterns/sequences observed in the received signal data to generate a session key, where the session key can be used to encrypt/decrypt data);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reznik to incorporate the teachings of Hiltunen to provide key generation component can employ patterns/sequences observed in the received signal data to generate a session key, where the session key can be used to encrypt/decrypt data.  Doing so would facilitate key generation based on common context data and utilize the key to secure communications between devices, as recognized by Hiltunen.
Reznik teaches receiving, from the first device, data encrypted using an encryption key corresponding to the decryption key (para 101, line 1-9 and para 111, line 1-6; receiver 600 receives stream encrypted using secret key from transmitter 500 and decrypts using the same secret key);
Reznik and Hiltunen do not teach wherein the at least one reference signal provides a signal strength greater than a threshold.
Yilmaz teaches wherein the at least one reference signal provides a signal strength greater than a threshold (para 102, line 1-5 and para 103, line 1-14; measurement of signal strength on the set of reference signals may be above a threshold).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reznik and Hiltunen to incorporate the teachings of Yilmaz to provide measurement of signal strength on the set of reference signals may be above a threshold.  Doing so would allow for handling communication in a wireless communication network, as recognized by Yilmaz.
Regarding claim 6, Reznik, Hiltunen, and Yilmaz teach method of claim 4.
	Reznik teaches obtaining channel information between each of the plurality of transmission beams of the first device and each of the plurality of receive beams of the second device based on the measurement result (para 185, line 1-8 and para 188, line 1-8; transmitter at the multiple antenna station uses distinct pilot signals for each of the different beams and the transmitter may use different pilot sequences on different beams), 
wherein the encryption key is generated based on the channel information (para 87, line 1-13 and para 101, line 1-9; generating secret key for encrypting a message using joint randomness of a channel).
Regarding claim 7, Reznik teaches an apparatus for a first device in a wireless communication system (para 77, line 1-7 and para 78, line 1-8; communication between two transceivers, such as a wireless transmit/receive unit (WTRU), capable of operating in a wireless environment), the apparatus comprising: 
a transceiver (para 78, line 1-8; a transceiver); and  
at least one processor, wherein the at least one processor is configured to (para 136, line 1-4; one or more processors) :
transmit, to a second device, a plurality of reference signals of the first device based on a plurality of transmission beams of the first device (para 184, line 1-9 and para 185, line 1-8; transceiver 100 or 200 has an antenna for steering between several available beams where the signal of each beam is transmitted from the transmitter to the receiver),
receive, from the second device, a measurement result associated with the plurality of reference signals of the first device, the measurement result including first information indicating at least one reference signal among a plurality of reference signals of the first device and second information indicating an order of the plurality of receive beams for the beam sweeping, (para 186, line 1-8 and para 188, line 1-8; randomness generated in the channel is taken into account by the multiple beams steered by the antennae where one party may receive information regarding the channel randomization and beam selection may be done for data transmitted over a channel where different pilot sequences may be used on different beam signals),
wherein the plurality of reference signals are associated with the order of the plurality of receive beans for beam sweeping, and wherein the order of the plurality of receive beams for the beam sweeping is different from a previous order of an interval of a previous measurement result (para 185, line 1-8 and para 188, line 1-8; beam selection may be done by the multiple antenna stations for data transmitted over a channel and different pilot sequences may be used on different beam signals),
generate a decryption key based on the at least one reference signal (para 87, line 1-13 and para 101, line 1-9; generating secret key for decrypting a message using joint randomness of channel signal transmission)
Reznik does not teach generating a decryption key based on the order of the plurality of receive beams for the beam sweeping,
Hiltunen teaches generating a decryption key based on the order of the plurality of receive beams for the beam sweeping (para 25, line 1-17 and para 27, line 1-32; key generation component can employ patterns/sequences observed in the received signal data to generate a session key, where the session key can be used to encrypt/decrypt data),
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reznik to incorporate the teachings of Hiltunen to provide key generation component can employ patterns/sequences observed in the received signal data to generate a session key, where the session key can be used to encrypt/decrypt data.  Doing so would facilitate key generation based on common context data and utilize the key to secure communications between devices, as recognized by Hiltunen.
Reznik teaches transmit, to the second device, data encrypted using the encryption key (para 101, line 1-9 and para 111, line 1-6; transmitter 500 sends stream encrypted using secret key to receiver 600),
Reznik and Hiltunen do not teach wherein the at least one reference signal provides a signal strength greater than a threshold.
Yilmaz teaches wherein the at least one reference signal provides a signal strength greater than a threshold (para 102, line 1-5 and para 103, line 1-14; measurement of signal strength on the set of reference signals may be above a threshold).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reznik and Hiltunen to incorporate the teachings of Yilmaz to provide measurement of signal strength on the set of reference signals may be above a threshold.  Doing so would allow for handling communication in a wireless communication network, as recognized by Yilmaz.
Regarding claim 9, Reznik, Hiltunen, and Yilmaz teach an apparatus of claim 7.
Reznik teaches obtain channel information between each of the plurality of transmission beams of the first device and each of the plurality of receive beams of the second device based on the measurement result (para 185, line 1-8 and para 188, line 1-8; transmitter at the multiple antenna station uses distinct pilot signals for each of the different beams and the transmitter may use different pilot sequences on different beams), 
	wherein the encryption key is generated based on the channel information (para 87, line 1-13 and para 101, line 1-9; generating secret key for encrypting a message using joint randomness of a channel).
Regarding claim 10, Reznik teaches an apparatus for second device in a wireless communication system (para 77, line 1-7 and para 78, line 1-8; communication between two transceivers, such as a wireless transmit/receive unit (WTRU), capable of operating in a wireless environment), the apparatus comprising:
a transceiver (para 78, line 1-8; a transceiver); and  
at least one processor, wherein the at least one processor is configured to (para 136, line 1-4; one or more processors):
determine an order of a plurality of receive beams for beam sweeping, wherein the order of the plurality of receive beams for the beam sweeping is different from a previous order of an interval of a previous measurement result (para 185, line 1-8 and para 188, line 1-8; beam selection may be done by the multiple antenna stations for data transmitted over a channel and different pilot sequences may be used on different beam signals);
 receive, from a first device, a plurality of reference signals of the first device based on a plurality of transmission beams of the first device and the beam sweeping of the plurality of receive beams, wherein the plurality of receive beams are swept based on the order of the plurality of receive beams for the beam sweeping (para 184, line 1-9 and para 188, line 1-8; transceiver 100 or 200 has an antenna for steering between several available beams where the signal of each beam is transmitted from the transmitter to the receiver, where beam selection may be done for data transmitted over a channel and different pilot sequences may be used on different beam signals);
transmit, to the first device, measurement result generated based on the plurality of reference signals of the first device, the measurement result including first information indicating at least one reference signal among the plurality of reference signals of the first device and second information indicating the order of the plurality of receive beams for the beam sweeping (para 186, line 1-8 and para 188, line 1-8; randomness generated in the channel is taken into account by the multiple beams steered by the antennae where one party may receive information regarding the channel randomization and beam selection may be done for data transmitted over a channel where different pilot sequences may be used on different beam signals);
generate a decryption key based on the at least one reference signal (para 87, line 1-13 and para 101, line 1-9; generating secret key for decrypting a message using joint randomness of channel signal transmission) 
Reznik does not teach generating a decryption key based on the order of the plurality of receive beams for the beam sweeping,
Hiltunen teaches generating a decryption key based on the order of the plurality of receive beams for the beam sweeping (para 25, line 1-17 and para 27, line 1-32; key generation component can employ patterns/sequences observed in the received signal data to generate a session key, where the session key can be used to encrypt/decrypt data),
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reznik to incorporate the teachings of Hiltunen to provide key generation component can employ patterns/sequences observed in the received signal data to generate a session key, where the session key can be used to encrypt/decrypt data.  Doing so would facilitate key generation based on common context data and utilize the key to secure communications between devices, as recognized by Hiltunen.
Reznik teaches receive, from the first device, data encrypted using an encryption key corresponding to the decryption key (para 101, line 1-9 and para 111, line 1-6; receiver 600 receives stream encrypted using secret key from transmitter 500 and decrypts using the same secret key);
Reznik and Hiltunen do not teach wherein the at least one reference signal provides a signal strength greater than a threshold.
Yilmaz teaches wherein the at least one reference signal provides a signal strength greater than a threshold (para 102, line 1-5 and para 103, line 1-14; measurement of signal strength on the set of reference signals may be above a threshold).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reznik and Hiltunen to incorporate the teachings of Yilmaz to provide measurement of signal strength on the set of reference signals may be above a threshold.  Doing so would allow for handling communication in a wireless communication network, as recognized by Yilmaz.
Regarding claim 12, Reznik, Hiltunen, and Yilmaz teach an apparatus of claim 10.
Reznik teaches obtain channel information between each of the plurality of transmission beams of the first device and each of the plurality of receive beams of the second device based on the measurement result (para 185, line 1-8 and para 188, line 1-8; transmitter at the multiple antenna station uses distinct pilot signals for each of the different beams and the transmitter may use different pilot sequences on different beams), 
	wherein the encryption key is generated based on the channel information (para 87, line 1-13 and para 101, line 1-9; generating secret key for encrypting a message using joint randomness of a channel).
Regarding claim 15, Reznik, Hiltunen, and Yilmaz teach an apparatus of claim 10.
Reznik teaches the encryption key is updated according to a beam measurement interval (para 185, line 1-8 and para 216, line 1-16; changes antenna couplings providing beam steering and CIRs for establishing a secret key on a regular basis).
Regarding claim 18, Reznik, Hiltunen, and Yilmaz teach method of claim 4.
Reznik teaches the encryption key is updated according to a beam measurement interval (para 185, line 1-8 and para 216, line 1-16; changes antenna couplings providing beam steering and CIRs for establishing a secret key on a regular basis).
Regarding claim 21, Reznik, Hiltunen, and Yilmaz teach apparatus of claim 7.
Reznik teaches the encryption key is updated according to a beam measurement interval (para 185, line 1-8 and para 216, line 1-16; changes antenna couplings providing beam steering and CIRs for establishing a secret key on a regular basis).
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are relevant prior arts:  Guo et al. (US Pub. 2017/0373740) discloses a user equipment provides a UE beam sweeping number to a network node and, based on the UE beam sweeping number, the network node provides configuration information to the UE device; Higurashi (US Pub. 2005/0015597) discloses transmitter generates an encryption key from the key information, where a receiver sends a first and a second random number to a transmitter; Mueller (US Pub. 2017/0012772) discloses generating a secret key, a first node which is connected via a transmission channel to a second node measures a sequence of physical channel parameters of the transmission channel within a predefined time window. 
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAN HUU NGUYEN/Examiner, Art Unit 2492

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492